      Case 6:19-cr-00007-JRH-CLR Document 34 Filed 04/17/20 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                         STATESBORO DIVISION

UNITED STATES OF AMERICA,

              Plaintiff,

      vs.                                             Case No.: 6:19cr7

ASHLEY LANIER POWELL,

              Defendant.

            COMBINED MOTION TO DISMISS INDICTMENT and
                      MEMORANDUM OF LAW


      Comes now ASHLEY LANIER POWELL, Defendant above named and

pursuant to FRCrP 12(b)(3)(B) and FRCrP 47 moves this Court to dismiss the

Indictment in the above stated case in that the indictment is defective and fails to state

an offense.

                                            1.

      On July 10, 2019 a three-count indictment was filed against Defendant in the

Southern District of Georgia charging him with: Count One, Possession of Firearms

by a Prohibited Person (18 U.S.C. § 922(g)(3)); Count Two, Possession of Firearms by

a Prohibited Person (18 U.S.C. §922 (g)(9); Count Three, Forfeiture of two firearms

pursuant to 18 U.S.C. § 924(c) and 28 U.S.C. §2461(c).
      Case 6:19-cr-00007-JRH-CLR Document 34 Filed 04/17/20 Page 2 of 4




                                           2.

      Counts One and Two allege violations of 18 U.S.C. § (g). There is no underlying

offense for Count One. The underlying misdemeanor violation for Count Two arose in

Candler County Georgia as a family violence offense.

      At no time was Defendant advised that he was a Prohibited Person under 18

U.S.C. § 922 (g). See, Candler County sentencing transcript (Exh. A), Candler County

misdemeanor sentence (Exh. B), and Defendant’s affidavit (Exh. C.).

                            MEMORANDUM OF LAW

      The Supreme Court in Rehaif v. United States, 139 S. Ct. 2191 (2019) examined

the scope of 18 U.S.C. § 922(g) providing nine categories of individuals subject to the

prohibition of the possession of firearms in conjunction with the penalty provision of

§ 924(a)(2) that anyone who knowingly violates the first provision will be fined or

imprisoned. The Supreme Court held that “knowingly” applied both to the defendant’s

conduct and to the defendant’s status. To convict the Government must show that the

defendant knew he possessed a firearm and also that he knew he had the relevant status

when he possessed it.

      The defendant’s status, “knowingly”, is a “collateral” question of law and the

indictment fails to allege both the Defendant’s conduct (possession) which is admitted

and the Defendant’s status (prohibited person) which is an essential unalleged element

of the offense cannot be inferred in the indictment. The Candler County misdemeanor

sentencing transcript, the sentence and Defendant’s affidavit affirmatively negate actual
      Case 6:19-cr-00007-JRH-CLR Document 34 Filed 04/17/20 Page 3 of 4




or subjective knowledge by the Defendant that he was a prohibited person under 18 §

922(g).

      The indictment fails to state offenses and should be dismissed in its entirety.



      Respectfully submitted this 17th day of April, 2020.



                                        s/Paul W. Calhoun, III
                                        Paul W. Calhoun, III
                                        Attorney Bar Number 553656
                                        Attorney for Ashley Powell
                                        Post Office Box 1988
                                        Vidalia, Georgia 30475
                                        Telephone: (912)537-9996
                                        E-Mail: paul@cahounlawfirm.net
      Case 6:19-cr-00007-JRH-CLR Document 34 Filed 04/17/20 Page 4 of 4




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                         STATESBORO DIVISION

UNITED STATES OF AMERICA,

             PLAINTIFF,

vs.                                             Case: 6:19cr7

ASHLEY LANIER POWELL,

             DEFENDANT.


                           CERTIFICATE OF SERVICE

       This is to certify I have this day served all parties in this case with the attached

Combined Motion to Dismiss Indictment and Memorandum of Law, for the Defendant

in accordance with the directives from the Court Notice of Electronic Filing (“NEF”)

which was generated as a result of this electronic filing.

       This the 17th day of April, 2020.


                                           s/Paul W. Calhoun, III
                                           Paul W. Calhoun, III
                                           Attorney Bar Number 553656
                                           Attorney for Ashley Powell
                                           Post Office Box 1988
                                           Vidalia, Georgia 30475
                                           Telephone: (912)537-9996
                                           E-Mail: paul@cahounlawfirm.net
